          Case 5:19-cv-00249-JM Document 22 Filed 06/04/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

LINDAN KAYLOR                                                                         PLAINTIFF
ADC #168239

v.                                   No: 5:19CV00249-JM

TONI SHOCKEY, Chaplain; and
LINDA DYKES, Warden,
ADC Delta Regional Unit                                                           DEFENDANTS

                                             ORDER

       Plaintiff Lindan Kaylor has not complied with the April 17, 2020 Order directing him to

file a notice of current mailing address. Doc. 20. The time to do so has expired. Mail sent to

Kaylor at his address of record, the Arkansas Division of Correction’s Delta Regional Unit, has

been returned as undeliverable, with no forwarding address. Docs. 18, 19 & 21.

       Therefore, this case is dismissed without prejudice due to a lack of prosecution. Fed. R.

Civ. P. 41(b); Local Rule 5.5(c)(2). It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from this Order would not be taken in good faith.

       IT IS SO ORDERED this 4th day of June, 2020.


                                                          _______________________________
                                                          UNITED STATES DISTRICT JUDGE
